Exhibit 10.1

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into in North
Carolina by and between Xerium Technologies, Inc. (the “Company”), a Delaware
corporation with its principal place of business in Raleigh, North Carolina and
Harold C. Bevis (the “Executive”), effective as of the 15th day of August, 2012
(the “Effective Date”).
WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ the Executive in the position of President and Chief Executive
Officer and the Executive wishes to accept such employment;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:
1.    Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
employment.
2.    Term. The employment of the Executive by the Company hereunder shall be
for the period commencing on the Effective Date and expiring on the date of the
termination of such employment in accordance with Section 5 hereof. For all
purposes of this Agreement, references to (a) the “Termination Date” shall mean
the date the Executive’s employment hereunder shall terminate pursuant to said
Section 5, and (b) references to the “term” of the Executive’s employment
hereunder shall mean the period commencing on the Effective Date and ending on
the Termination Date. Following the Termination Date, unless specifically
otherwise agreed between the Executive and any applicable party, the Executive
shall cease to hold any position (whether as an officer, director, manager,
employee, trustee, fiduciary or otherwise) with the Company or any of its
Subsidiaries or Affiliates.
3.    Capacity and Performance.
(a)    During the term of the Executive’s employment hereunder, the Executive
shall serve the Company as its President and Chief Executive Officer. In
addition, and without further compensation, the Executive shall serve as a
director of the Company and as a director and/or officer of one or more of the
Company’s Subsidiaries, if so elected or appointed from time to time.
(b)    During the term of the Executive’s employment hereunder, the Executive
shall be employed by the Company on a full-time basis and shall perform such
duties and responsibilities on behalf of the Company and its Subsidiaries
commensurate with his title and position as may be designated from time to time
by the Board of Directors of the Company (the “Board”).
(c)     During the term of the Executive’s employment hereunder, the Executive
shall devote his full business time to the advancement of the business and
interests of the Company and its Subsidiaries and to the discharge of his duties
and responsibilities hereunder; provided, however, that Executive may manage
personal investments and affairs for Executive and his family, and participate
in industry, trade, professional, non-profit, community or philanthropic
activities, serve on civic or charitable boards or committees, in each case to
the
extent that such activities do not materially interfere with the performance of
Executive’s duties

1



--------------------------------------------------------------------------------




under this Agreement and are not in conflict with the business interests of the
Company or its Subsidiaries or otherwise compete with the Company or its
Subsidiaries and, subject to Executive’s providing advance notice to the Board
and the Board’s written consent, which shall not be unreasonably withheld, may
serve as a director of two (2) for-profit external boards of directors that do
not compete with the Company or its Subsidiaries. The Executive shall not engage
in any other business activity or serve in any governmental or academic position
during the term of this Agreement, except as may be expressly approved in
advance by the Board in writing. The Executive agrees to relocate his primary
residence to a location within a reasonable distance of the Company’s offices in
Raleigh, North Carolina, as promptly as possible after the Effective Date, but
in no event, later than March 1, 2013.
4.    Compensation and Benefits. During the term of the Executive’s employment
hereunder as compensation for all services performed by the Executive:
(a)    Base Salary. The Company shall pay the Executive a base salary at the
rate of Six Hundred and Sixty-Five Thousand Dollars ($665,000) per year, payable
in accordance with the payroll practices of the Company for its executives and
subject to increase from time to time by the Board (but not decrease), in its
sole discretion. Such base salary, as from time to time increased, is hereafter
referred to as the “Base Salary.”
(b)    Annual Bonus Plan. The Executive shall be entitled to participate in any
and all annual bonus plans (the “Annual Bonus Plans”) from time to time in
effect for senior executives of the Company generally. The terms of each Annual
Bonus Plan and Executive’s participation therein, including the form of payment,
shall be determined by the compensation committee of the Board (or, if there is
no such committee, by the Board); provided, however, that (i) the Executive
shall be entitled to participate in such plans at a target opportunity of one
hundred percent (100%) of his Base Salary (pro-rated in 2012 based on employment
commencement date, and, for 2012, payable 50% in shares of the Company’s common
stock and 50% in cash), (ii) each year the form of payment shall include at
least fifty percent (50%) of such bonus amount in cash and, (iii) provided that
the Executive is employed by the Company on the last day of the fiscal year for
which such awards were earned with any awards thereunder payable only to the
extent earned pursuant to the terms of the applicable Annual Bonus Plan and
subject to adjustment in accordance with the terms of the applicable Annual
Bonus Plan. Awards payable under the Annual Bonus Plans shall be payable not
later than two and one-half (2½) months following the end of the fiscal year for
which the awards were earned. The compensation committee of the Board (or, if
there is no such committee, the Board) may alter, modify, add to or delete any
Annual Bonus Plan at any time as it, in its sole judgment determines to be
appropriate.
(c)    Long Term Incentive. Each fiscal year commencing with 2013, the Executive
will receive a grant of long-term incentive awards having a fair market value
that is not less than two hundred percent (200%) of the Executive's then current
Base Salary subject to such time-based and performance-based vesting conditions
as the Compensation Committee may impose, in its sole discretion, provided
however, such grant shall not be less than $1,400,000. Such long-term incentive
awards shall be issued under the Company’s then applicable Long Term Incentive
Program and will

2



--------------------------------------------------------------------------------



be made to the Executive at the same time and on the same terms as awards are
made to other participants in the Long Term Incentive Program.
(d)     Other Incentive Plans. The Executive shall be entitled to participate in
any and all cash, equity, bonus and other incentive plans not otherwise
described herein from time to time in effect for senior executives of the
Company generally. The terms of each such plan and the Executive’s participation
therein shall be determined by the compensation committee of the Board (or, if
there is no such committee, by the Board). The compensation committee of the
Board (or, if there is no such committee, the Board) may alter, modify, add to
or delete any such plan at any time as it, in its sole judgment, determines to
be appropriate.
(e)     Vacations. The Executive shall be entitled to an annual vacation of four
(4) weeks, with reasonable advance notice and subject to the reasonable business
needs of the Company. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.
(f)    Other Benefits. Subject to any contribution therefor generally required
of executives of the Company, the Executive shall be entitled to participate in
any and all employee benefit plans from time to time in effect for executives of
the Company generally, except to the extent such plans are in a category of
benefit specifically otherwise provided to the Executive under this Agreement
(e.g., severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. Except to
the extent such plans are in a category of benefit specifically otherwise
provided to the Executive under this Agreement, the Board may alter, modify, add
to or delete employee benefit plans at any time as it, in its sole judgment,
determines to be appropriate.
(g)    Automobile Allowance. The Company shall provide the Executive while he
continues to be employed by the Company with participation in the Company’s
standard executive automobile program pursuant to which he would receive a
current amount of eight hundred dollars ($800) per month as an automobile
allowance.
(h)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable and necessary business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such reasonable substantiation and documentation as may be specified by the
Company from time to time. In the case of any reimbursement to which the
Executive is entitled pursuant to this Section 4(h) that would constitute
deferred compensation subject to Section 409A of the Code, the following
additional rules shall apply: (i) the reimbursable expense must have been
incurred, except as otherwise expressly provided in this Agreement, during the
term of this Agreement; (ii) the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (iii) the reimbursement shall be made
not later than December 31 of the calendar year following the calendar year in
which the expense was incurred; and (iv) the Executive’s entitlement to
reimbursement shall not be subject to liquidation or exchange for another
benefit.
(i)    Relocation Expenses. The Company shall provide the Executive with the
relocation benefits package set forth on Exhibit A attached hereto.
(j)    Sign-On Award.  The Executive shall be entitled to a Sign-On Award (the
“Sign-On Award”) consisting of Restricted Stock Units (the “RSUs”) and options
to acquire shares of the Company’s common stock (the “Options”) to be provided
as follows:

3



--------------------------------------------------------------------------------



(i)     204,208 RSUs shall be granted to the Executive on the Effective Date. 
Assuming the Executive’s continued employment with the Company, one third of the
total number of RSUs granted shall vest on each of the second, third and fourth
anniversaries of the Effective Date (unless otherwise fully vested immediately
prior to any Change of Control or other events) and otherwise be subject to the
terms and conditions of the attached RSU Agreement; and
(ii)      Options to acquire 781,701 shares of the Company’s common stock shall
be granted to the Executive on the Effective Date.  The exercise price of the
Options will be the fair market value of a share of the Company’s common stock
on the date of grant.  Assuming the Executive’s continued employment with the
Company, one third of the total number of Options granted shall vest and become
exercisable on each of the second, third and fourth anniversaries of the
Effective Date (unless otherwise fully vested immediately prior to any Change of
Control or other events) and otherwise be subject to the terms and conditions of
the attached Option Agreement.  


(k)    Country Club Use. During the term of the Executive’s employment
hereunder, the Executive shall be eligible to use a Company-owned country club
membership at the McConnell Golf Course in Wakefield Plantation, Raleigh, North
Carolina.
(l)    Annual Physical Examination. During the term of the Executive’s
employment hereunder, the Company shall reimburse the Executive for the cost and
expense of an annual physical and related testing conducted at the Duke
University Medical Center to the extent the cost and expense of such physical
and testing are not covered by the Company’s group health plan in which the
Executive is enrolled.
(m)    Payments/Actions by Company. Wherever it is provided in this Agreement
that payment of any form of compensation or any other action shall be made by
the Company, such payment or action may be made by any Subsidiary or Affiliate
of the Company.
5.    Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:
(a)     Death. In the event of the Executive’s death during the term of
Executive’s employment hereunder, the Executive’s employment shall immediately
and automatically terminate.
(b)    Disability. The Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder. For this purpose, disability means
that the Executive (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than six (6) months under an accident and health plan covering
employees of the Company. If any question shall arise as to whether during any
period the Executive is disabled within the meaning of this Section 5(b), the
Executive, at the request of the Company, shall submit to a medical examination,
at the Company’s sole cost and expense, by a physician mutually selected and
agreed upon by the Company and Executive to determine whether the Executive is
so disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such

4



--------------------------------------------------------------------------------



question shall arise and the Executive shall fail to submit to such medical
examination, the Company’s determination of the issue shall be binding on the
Executive.
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude (other than one involving a
motor vehicle); (ii) the Executive’s fraud, theft or embezzlement committed with
respect to the Company or its Subsidiaries; (iii) material breach by the
Executive of any of the provisions of Sections 8, 9 or 10 hereof that causes
demonstrable harm to the Company or any of its Subsidiaries; or (iv) the
Executive’s willful and continued failure to perform his material duties to the
Company and its Subsidiaries; provided, however, that the Company may terminate
Executive’s employment hereunder for “Cause” within the meaning of this clause
(iv) only after the Company has provided written notice to the Executive of the
failure and the Executive shall not have remedied such failure within thirty
(30) days following the effectiveness of such notice. “Cause” (including,
without limitation, any “Cause” under clause (iv) above) shall not include any
act or omission reasonably believed by the Executive in good faith to have been
in and not opposed to the best interests of the Company and its Subsidiaries
(without intent to gain, directly or indirectly, a profit to which the Executive
was not legally entitled) and reasonably believed by the Executive not to have
been improper or unlawful. In the event of any dispute between the Executive and
the Company regarding whether “Cause” exists, any determination by the Board
shall be subject to de novo review by any forum deciding the disputed issue,
provided that such de novo review shall not otherwise change or shift the burden
of proof in connection with any dispute resolution proceeding.
(d)    By the Company Other than for Cause. The Company may terminate the
Executive’s employment, hereunder other than for Cause at any time upon not less
than thirty (30) days notice to the Executive. In the event of termination of
the Executive pursuant to this Section 5(d), the Board may elect to waive the
period of notice or any portion thereof (it being understood that if the Board
elects to waive the period of notice, or any portion thereof, the Company shall
pay Executive’s Base Salary through the notice period or any portion thereof so
waived).
(e)    By the Executive Other than for Good Reason. The Executive may terminate
his employment hereunder other than for Good Reason (as defined in Section 5(f)
below) at any time upon the provision of sixty (60) days written notice to the
Company. In the event of termination of the Executive pursuant to this Section
5(e), the Board may elect to waive the period of notice or any portion thereof.
(f)    By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason upon written notice to the Company setting
forth in reasonable detail the nature of such Good Reason; provided, that such
written notice must be delivered to the Company within ninety (90) days of the
initial existence of the condition or circumstance constituting or giving rise
to the purported Good Reason. A termination by the Executive hereunder shall not
be treated as a termination for Good Reason if the Company remedies the
condition or circumstance constituting or giving rise to the purported Good
Reason within thirty (30) days of the receipt of the Executive’s notice, or if
actual termination occurs more than two (2) years following the initial
existence of such condition or circumstance. The following shall constitute Good
Reason for purposes of this Agreement: (i) relocation of the Executive’s primary
office to a location that is more than fifty (50) miles from his then-current
principal residence (following the Executive’s relocation of his principal
residence to a location within reasonable

5



--------------------------------------------------------------------------------



commuting distance of the Company’s offices in Raleigh, North Carolina), it
being understood that the Executive may be required to travel frequently and
that prolonged periods spent away from Executive’s office shall not constitute
Good Reason; (ii) the assignment to Executive of duties materially inconsistent
with Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3; (iii) the material breach by the Company of any material provision of this
Agreement; (iv) any material reduction in the Base Salary or the applicable
percentages of Base Salary used to determine bonuses under the Annual Bonus
Plans; or (v) the Company’s failure to cause any successor to assume this
Agreement as required by Section 19 below.
6.    Compensation upon Termination.
(a)    Death. In the event of a termination of the Executive’s employment
hereunder by reason of death as contemplated by Section 5(a), the Company shall
pay to the Executive’s designated beneficiary or, if no beneficiary has been
designated by the Executive, to his estate, the accrued compensation and vested
benefits required to be paid or provided pursuant to Section 6(g). In addition,
the Company shall pay the Executive’s beneficiary or, if no beneficiary has been
designated by the Executive, to his estate, the Annual Bonus for the fiscal year
in which the Executive’s employment is terminated (pro-rated based on employment
through the date of termination). The amount of such pro-rated Annual Bonus will
be determined based on actual performance during such fiscal year and will be
paid at the same time Annual Bonuses are paid to other members of senior
management.
(b)    Disability. In the event of any termination of the Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to the Executive the accrued compensation and vested benefits required
to be paid or provided pursuant to Section 6(g). In addition, the Company shall
pay the Executive the Annual Bonus for the fiscal year in which the Executive’s
employment is terminated (pro-rated based on employment through the date of
termination). The amount of such pro-rated Annual Bonus will be determined based
on actual performance during such fiscal year and will be paid at the same time
Annual Bonuses are paid to other members of senior management. The Company shall
also continue to contribute to the premium cost of the Executive’s participation
in the Company’s group medical and dental plans for eighteen (18) months (or
such longer period as may be provided under the employee benefit plans of the
Company) subject to any employee contribution applicable to the Executive on the
Termination Date, but only if the Executive does not have access at reasonable
cost to substantially equivalent benefits through another employer, and provided
that the Executive is entitled to continue such participation under applicable
law and plan terms. For the purpose of insuring that the Executive receives the
full benefit of the Company’s short-term disability insurance plan, the
Termination Date under Section 5(b) (Termination for Disability) shall be no
earlier than the date that corresponds with the date the Executive exhausts his
eligibility for short-term disability insurance benefits under the Company’s
then-existing short-term disability plan. For the avoidance of doubt, nothing in
this Agreement is intended to affect any rights the Executive may have under any
long-term disability plan the Company may have and in which the Executive is
entitled to participate.
(c)    By the Company for Cause. In the event of any termination of the
Executive’s employment hereunder by the Company for Cause as contemplated by
Section 5(c), the Company shall have no further obligations to the Executive
under this Agreement other than payment of accrued compensation and vested
benefits required to be paid or provided pursuant to Section 6(g).

6



--------------------------------------------------------------------------------



(d)    By the Company Other than for Cause or by the Executive for Good Reason.
In the event of any termination of the Executive’s employment hereunder by the
Company pursuant to Section 5(d) or by the Executive pursuant to Section 5(f),
the Company shall pay to the Executive the accrued compensation and vested
benefits required to be paid or provided pursuant to Section 6(g). In addition,
the Company shall provide the Executive with the compensation and benefits
described in (i) and (ii) below.
(i)    Not Close in Time to a Change of Control. In the event of any termination
of the Executive’s employment hereunder by the Company pursuant to Section 5(d)
or by the Executive pursuant to Section 5(f), which does not occur within three
(3) months prior to or within two (2) years following a Change of Control, the
Company (A) shall continue to pay the Executive the Base Salary at the rate in
effect on the Termination Date for eighteen (18) months, (B) the Annual Bonus
for the fiscal year in which the Executive’s employment is terminated (pro-rated
based on employment through the date of termination) and (C) subject to any
employee contribution applicable to the Executive on the Termination Date, shall
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans for eighteen (18) months, but only
if the Executive does not have access at reasonable cost to substantially
equivalent benefits through another employer, and provided that the Executive is
entitled to continue such participation under applicable law and plan terms. In
the event that the Executive is not permitted to continue under applicable law
or the plan terms for the entire eighteen (18) month period for any reason, the
Company shall reimburse the Executive for the portion of his monthly COBRA
premium that is equal to the employer portion of the premium paid by the Company
immediately prior to the Executive’s termination for the remainder of such
eighteen month period. All such reimbursements shall be made no later than two
(2) months following the end of the year in which the expense was incurred. The
amount of the pro-rated Annual Bonus payable pursuant to clause (B) above will
be determined based on actual performance during such fiscal year and will be
paid at the same time Annual Bonuses are paid to other members of senior
management.
(ii)    Close in Time to a Change of Control. In the event of any termination of
the Executive’s employment hereunder by the Company pursuant to Section 5(d) or
by the Executive pursuant to Section 5(f), which occurs within three (e) months
prior to or within two (2) years following a Change of Control, the Company (A)
shall continue to pay the Executive the Base Salary at the rate in effect on the
Termination Date for twenty-four (24) months, (B) the Annual Bonus for the
fiscal year in which Executive’s employment is terminated (pro-rated based on
employment through the date of termination) and (C) subject to any employee
contribution applicable to the Executive on the Termination Date, shall continue
to contribute to the premium cost of the Executive’s participation in the
Company’s group medical and dental plans for twenty-four (24) months, but only
if the Executive does not have access at reasonable cost to substantially
equivalent benefits through another employer, and provided that the Executive is
entitled to continue such participation under applicable law and plan terms. In
the event that the Executive is not permitted to continue under applicable law
or the plan terms prior to the end of the twenty-four (24) month period for any
reason, the Company shall reimburse the Executive for the portion of his COBRA
premium that is equal to the employer portion of the premium costs paid by the
Company immediately prior to the Executive’s termination (“Employee’s Portion”)
for eighteen months following the termination of employment and if, at the end
of that eighteen (18) month period he is still participating in the Company’s
group medical and dental plans, the Company shall pay him a lump sum amount
equal to six (6) months of the Employer’s Portion. Said lump sum payment shall
be made within thirty (30) days following the end of that eighteen (18) month
period. All

7



--------------------------------------------------------------------------------



such reimbursements shall be made no later than two (2) months following the end
of the year in which the expense was incurred. The amount of the pro-rated
Annual Bonus payable pursuant to clause (B) above will be determined based on
actual performance during such fiscal year and will be paid at the same time
annual bonuses are paid to other members of senior management.
(iii)    Conditions. Any obligation of the Company to the Executive under
Sections 6(b) and 6(d) hereof (other than the accrued compensation and vested
benefits required to be paid or provided pursuant to Section 6(g)) is
conditioned upon (A) the Executive’s signing a release of claims in the form of
Exhibit B attached hereto (the “Employee Release”) and (B) the Executive’s
continued full performance of his continuing obligations hereunder, including
those under Sections 8 and 9. The Company shall provide the Executive with an
executable copy of the Employee Release within seven (7) days following the
Termination Date. The Executive must execute the Employee Release within the
time period specified in the Employee Release which shall not be longer than
forty-five (45) days. The Employee Release shall not be effective until any
applicable revocation period has expired. Base Salary to which the Executive is
entitled under Sections 6(b) and 6(d) hereof shall be payable in accordance with
the normal payroll practices of the Company in effect on the Termination Date
and will begin at the Company’s next regular payroll period which is at least
five (5) business days following the effective date of the Employee Release, but
shall be retroactive to next business day following the Termination Date,
provided, however, that in all cases, such payments shall commence within ninety
(90) days following the Executive’s separation from service, and further
provided that if the ninety (90) day period begins in one taxable year for the
Executive and ends in the subsequent taxable year for the Executive, then the
payments shall not commence until the subsequent taxable year pursuant to the
guidance provided in IRS Notice 2010-80.
(iv)     No reduction. The payments and contributions by the Company that are
described in Sections 6(d)(i) and 6(d)(ii) hereof shall not be reduced by any
income or other compensation received by the Executive subsequent to the
termination of his employment.
(e)    By the Executive Other than for Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(e), the Company shall have no
further obligations to the Executive under this Agreement other than payment of
accrued compensation and vested benefits required to be paid or provided
pursuant to Section 6(g). Notwithstanding the foregoing, if the Board elects to
waive the period of notice, or any portion thereof, the payment of Base Salary
shall continue through the notice period or any portion thereof so waived.
(f)    Delay in Payment Commencement on Account of Internal Revenue Code Section
409A. If the Executive is, at the time of separation from service, a “specified
employee” (as hereinafter defined), any and all amounts payable in connection
with such separation from service that constitute deferred compensation subject
to Section 409A of the Code, as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six (6)
months following such separation from service, shall not be paid until the date
which is six (6) months and one (1) day after the date of such separation from
service or, if earlier, the Executive’s date of death. In this regard, any
payments that otherwise would have been made during such six (6) month period
shall be paid to the Executive in a lump sum on the first date on which they may
be paid, together with interest credited at the short-term applicable federal
rate, compounded daily. For purposes of this subsection (f), “specified
employee” means an individual determined by the Company to be a specified
employee as defined in subsection (a)(2)(B)(i) of Section 409A of the Code. The
Company may, but need not, elect in writing, subject to the applicable
limitations under

8



--------------------------------------------------------------------------------



Section 409 A of the Code, any of the special elective rules prescribed in
Section 1.409A-l(i) of the Treasury Regulations for purposes of determining
“specified employee” status. Any such written election shall be deemed part of
this Agreement.
(g)    Payment of Post-Termination Accrued Obligations Generally. In addition to
the compensation and benefits provided pursuant to other provisions in this
Section 6, following the Executive’s termination of employment for any reason,
the Company (or its Affiliated or Subsidiaries, as applicable) shall (i) pay the
Executive (or his beneficiary or estate if the Executive has died) all accrued
but unpaid Base Salary earned through his Termination Date in accordance with
the Company’s regular payroll practices, (ii) any accrued but unpaid Annual
Bonus earned for the fiscal year ended prior to the Termination Date (except in
the case of a Termination by the Company for Cause in accordance with the
Section 5(c)) at the same time that annual bonuses are payable to other members
of senior management, (iii) provide any vested benefits under any employee
benefit plan referred to in Section 4(f) which specifically is designed to
provide benefits following termination of employment (such as any such plan
providing benefits upon disability or retirement) (but subject to all of the
terms, if any, of each such other benefit plan as to how such vested benefits
will be treated following termination of employment) and (iv) reimburse the
Executive within thirty (30) days of his Termination Date for any business
expenses incurred by the Executive prior to the Termination Date to the extent
not reimbursed prior to the Termination Date, and (v) pay or provide the
Executive with any other compensation, benefits or rights expressly set forth in
any other written agreement to which Executive and any of the Company or any of
its Subsidiaries or Affiliates shall become parties from time to time after the
date hereof.
7.    Limitation.
(a)    In the event that it is determined that any payment or benefit provided
by the Company or any of its Subsidiaries to or for the benefit of the
Executive, either under this Agreement or otherwise, and regardless of under
what plan or arrangement it was made, would, absent the application of this
Section 7, be subject to excise tax (the “Excise Tax”) imposed by Section 4999
of the Code, or any successor provision (“Section 4999”), the Company will
automatically reduce such payments and/or benefits to the extent, but only to
the extent, necessary so that no portion of the remaining payments and/or
benefits will be subject to the Excise Tax, unless the amount of such payment
and benefits that the Executive would retain after payment of the Excise Tax and
all applicable Federal, state and local income taxes without such reduction
would exceed the amount of such payments and benefits that the Executive would
retain after payment of all applicable Federal, state and local taxes after
applying such reduction. If any payments or benefits are reduced pursuant to the
preceding sentence, the Company shall have discretion in determining which, if
any, of several payments and/or benefits (if more than one) are to be reduced.
(b)     Determinations as to whether any cutback is required and the amount of
any cutback that may be required under this Section 7 will be made by the
Company’s tax accountant unless the Executive has reasonable objections to the
use of that firm, in which case the determinations will be made by a comparable
firm chosen jointly by the Company and the Executive (the firm making the
determinations to be referred to as the “Firm”). The determinations of the Firm
will be binding upon the Company and the Executive except as the determinations
are established in resolution (including by settlement) of a controversy with
the Internal Revenue Service to have been incorrect. All fees and expenses of
the Firm will be paid by the Company.

9



--------------------------------------------------------------------------------



8.    Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Subsidiaries:
(a)    While the Executive is employed by the Company and for eighteen (18)
months after his employment terminates (the “Non-Competition Period”) the
Executive shall not, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, sell, distribute, manufacture, or market
products that are substantially the same as the Products (“Competitive
Activities”), it being understood that, as of the Effective Date, Competitive
Activities are selling, distributing, manufacturing or marketing textile belts
and rolls used in the manufacturing of paper and paperboard: (i) anywhere
throughout the world; (ii) in North America; (iii) in South America; (iv) in
Europe; (v) in Asia; (vi) in Australia; (vii) in the United States; (viii) in
those states of the United States in which the Company or any of its
Subsidiaries sells Products or conducts business activities. Specifically, but
without limiting the foregoing, the Executive agrees that during the
Non-Competition Period, he shall not: (A) undertake any planning for any
business involved in Competitive Activities; or (B) engage in any manner in any
Competitive Activity. For the purposes of this Section 8, the Executive’s
undertaking shall encompass all items and products that are intended to be used
as direct substitutes for Products.
(b)     The Executive agrees that, during his employment with the Company, he
will not undertake any outside activity, whether or not competitive with the
business of the Company or its Subsidiaries that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Subsidiaries.
(c)     The Executive further agrees that while he is employed by the Company
and during the period of eighteen (18) months after his employment terminates,
the Executive will not, (i) hire or attempt to hire any employee of the Company
or any of its Subsidiaries, (ii) hire or attempt to hire any independent
contractor providing services to the Company or any of its Subsidiaries in
connection with any Competitive Activity, (iii) assist in hiring or any attempt
to hire anyone identified in clauses (i) or (ii) of this sentence by any other
Person, (iv) encourage any employee or independent contractor of the Company or
any of its Subsidiaries to terminate his or her relationship with the Company or
any of its Subsidiaries, or (v) solicit or encourage any customer or vendor of
the Company or any of its Subsidiaries to terminate or diminish its relationship
with any of them, or, in the case of a customer, to conduct with any Person any
Competitive Activity. For purposes of the Executive’s obligations hereunder
during that portion of the Non-Competition Period that follows the Termination
Date, employee, independent contractor, customer or vendor of the Company or any
of its Subsidiaries shall mean any Person who was such at any time during the
six (6) months immediately preceding the Termination Date.
(d)     In the event that the eighteen (18) months period stated above is held
unenforceable by a court of competent jurisdiction due to its length, then the
period shall be one (1) year.
(e)    The provisions of Section 8(a) shall not be deemed breached as a result
of Executive’s passive ownership of less than an aggregate of 5% of any class of
securities of a Person engaged, directly or indirectly, in Competitive
Activities, so long as Executive does not actively participate in the business
of such Person; provided, however, that the stock of such Person is listed on a
national securities exchange.
9.    Confidential Information.

10



--------------------------------------------------------------------------------



(a)    The Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Subsidiaries during his
employment with the Company, and that the Executive may learn of Confidential
Information during the course of such employment. The Executive will comply with
the policies and procedures of the Company and its Subsidiaries for protecting
Confidential Information and shall never use or disclose to any Person (except
as required by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Subsidiaries), any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Subsidiaries. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.
(b)     All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.
10.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.
11.    Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive hereby agrees that prior to accepting employment with, or
agreeing to provide services to, any other Person during any period during which
the Executive remains subject to any of the covenants set forth in Section 8,
the Executive shall provide such prospective employer with written notice of
such provisions of this Agreement (with a copy sent simultaneously to the
Company), unless such prospective employer is clearly not engaged in Competitive
Activities (for example, a university).
12.    Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 8, 9 and 10
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Subsidiaries and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 8, 9 and 10 hereof,
the damage to the Company may be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to seek preliminary and permanent injunctive relief against any breach
or threatened

11



--------------------------------------------------------------------------------



breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Sections 8, 9
and 10 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision may be “blue
penciled” or written by the court to the extent necessary to render it
enforceable to the maximum extent permitted by law.
13.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.
14.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 14 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
(a)    “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.
(b)    “Change of Control” shall mean any of the following which takes place
after the Effective Date: (i) any Person or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”),
other than the Company or any of its Subsidiaries or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
one of its Subsidiaries, becomes a beneficial owner, directly or indirectly, in
one or a series of transactions, of securities representing fifty percent (50%)
or more of the total number of votes that may be cast for the election of
directors of the Company; (ii) any merger or consolidation involving the Company
or any sale or other disposition of all or substantially all of the assets of
the Company, or any combination of the foregoing, occurs and the beneficial
owners of the Company’s voting securities outstanding immediately prior to such
consolidation, merger, sale or other disposition do not, immediately following
the consummation of such consolidation, merger, sale or other disposition, hold
beneficial ownership, directly or indirectly, of securities representing fifty
percent (50%) or more of the total number of votes that may be cast for election
of directors of the surviving or resulting corporation in the case of any merger
or consolidation or of the acquiring Person or Persons in the case of any sale
or other disposition; or (iii) within twelve (12) months after a tender offer or
exchange offer for voting securities of the Company (other than by the Company
or any of its Subsidiaries), individuals who are Continuing Directors shall
cease to constitute a majority of the Board. For the purpose of this definition,
the term “beneficial owner” (and correlative terms, including “beneficial
ownership”) shall have the meaning set forth in Rule 13d-3 under the Act.
(c)     “Confidential Information” means any and all confidential and
proprietary information of the Company and its Subsidiaries that is not
generally known by others with whom they compete or do business, or with whom
they plan to compete or do business and any and all information which, if
disclosed by the Company or its Subsidiaries, would assist in competition
against them. Confidential Information includes without limitation such
information relating to (i)

12



--------------------------------------------------------------------------------



the development, research, testing, manufacturing, marketing and financial
activities of the Company and its Subsidiaries, (ii) the products planned,
researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Subsidiaries, together
with all services provided or planned by the Company or any of its Subsidiaries,
during the Executive’s employment with the Company or any of its Subsidiaries
(including prior to the Effective Date if applicable), (iii) the costs, sources
of supply, financial performance and strategic plans of the Company and its
Subsidiaries, (iv) the identity and special needs of the customers of the
Company and its Subsidiaries and (v) the people and organizations with whom the
Company and its Subsidiaries have business relationships and those
relationships. Confidential Information also includes any information that the
Company or any of its Subsidiaries have received, or may receive hereafter, from
others which was received by the Company or any of its Subsidiaries with any
understanding, express or implied, that the information would not be disclosed.
Confidential Information will not include such information known to Executive
prior to Executive’s involvement with the Company and its Subsidiaries or
information obtained by Executive from a third party (other than pursuant to a
breach by Executive of this Agreement).
(d)     “Continuing Director” means, with respect to any event referred to in
the definition of “Change of Control,” each individual who was a director of the
Company immediately prior to the event in question and each individual whose
election as a director by the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.
(e)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries that relate to either the
products planned, researched, developed, tested, manufactured, sold, licensed,
leased or otherwise distributed or put into use by the Company or any of its
Subsidiaries, together with all services provided or planned by the Company or
any of its Subsidiaries, during the Executive’s employment with the Company or
any of its Subsidiaries (including prior to the Effective Date if applicable) or
any prospective activity of the Company or any of its Subsidiaries or that make
use of Confidential Information or any of the equipment or facilities of the
Company or any of its Subsidiaries.
(f)    “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization.
(g)    “Products” mean all products manufactured, sold, licensed, leased or
otherwise distributed or put into use by the Company or any of its Subsidiaries,
together with all services provided by the Company or any of its Subsidiaries,
as of the date of Executive’s termination of employment.
(h)     “Subsidiary” shall mean any Person of which the Company (or other
specified Person) shall, directly or indirectly, own beneficially or control the
voting of at least a majority of the outstanding capital stock (or other shares
of beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the

13



--------------------------------------------------------------------------------



Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.
15.    Section 409A. The compensation and benefits provided to the Executive
hereunder are intended to be exempt from the requirements of Section 409A of the
Code or to comply with the requirements of Section 409A of the Code so that the
Executive will not be subject to tax penalties imposed under Section 409A of the
Code and this Agreement shall be construed accordingly. All references in this
Agreement to termination of employment, separation from service, retirement and
similar or correlative terms, when used in a context that bears upon the
vesting, payment or timing of payment of any amounts or benefits that constitute
or could constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, shall be construed to require a “separation from
service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-l(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election shall be deemed part of this Agreement. Each installment payment
required under this Agreement shall be considered a separate payment for
purposes of Section 409A.
16.    Nondisparagement.
(i)     The Executive shall not, whether in writing or orally, publicly malign,
denigrate or disparage the Company, its Subsidiaries or Affiliates or their
respective predecessors and successors, or any of the current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light.
(ii)    The directors, officers and members of senior management of the Company,
its Subsidiaries and Affiliates shall not, whether in writing or orally,
publicly malign, denigrate or disparage the Executive with respect to any of his
past or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray the Executive in an unfavorable light.
(iii)     Nothing in Section 16(i) or 16(ii) shall or shall be deemed to prevent
or impair the Executive or the directors, officers and members of senior
management of the Company, its Subsidiaries and Affiliates from pleading or
testifying, to the extent that he or she reasonably believes his or her
pleadings or testimony to be true, in any legal or administrative proceeding if
such testimony is compelled or requested, or from otherwise complying with legal
requirements.
17.    Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8, 9, 11, 15, and 16.
18.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
19.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written

14



--------------------------------------------------------------------------------



consent of the other; provided, however, that the Company may assign its rights
and obligations under this Agreement without the consent of the Executive in the
event that the Company shall hereafter effect a reorganization, consolidation or
merger or to whom the Company transfers all or substantially all of its
properties or assets so long as the Company requires any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. This Agreement shall inure to the benefit of and be binding
upon the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
20.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
21.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
22.     Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or five (5) business days following deposit
in the United States mail, postage prepaid, registered or certified, and
addressed to the Executive at his last known address on the books of the Company
or, in the case of the Company, at its principal place of business, attention of
the Chairman of the Board or to such other address as either party may specify
by notice to the other actually received.
23.    Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.
24.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
25.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
26.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
27.    Governing Law. This is a North Carolina contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
North Carolina, without regard to the conflict of laws principles thereof.

15



--------------------------------------------------------------------------------



28.    Seal. The Executive warrants and represents that he hereby adopts the
word/symbol (SEAL) as his seal with the intent that this Agreement be signed by
the Executive under seal and treated as a sealed instrument.
29.    Consideration. The parties expressly waive any defense either may now or
hereafter have as to the lack of inadequacy of consideration for this Agreement.
30.    Director’s and Officer’s Liability Insurance; Indemnification. The
Company shall indemnify Executive to the fullest extent permitted by law (to the
extent not prohibited by the Company’s Certificate of Incorporation or Bylaws in
effect as of the date hereof, a copy of which has been provided to Executive)
for any actions or inactions as an officer or director of the Company, its
Subsidiaries or any related entity and as a fiduciary of any benefit plan of any
of the foregoing.
31.    Reimbursement of Legal Expenses. The Company will reimburse the Executive
for reasonable legal fees and expenses incurred by the Executive in connection
with the negotiation and execution of this Agreement and the agreements
ancillary hereto up to Twenty-Five Thousand and 00/100 Dollars ($25,000). Said
reimbursement shall be made within thirty (30) days after the Executive submits
to the Company the invoice for such legal fees and expenses.
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive, and by the Company, through its duly authorized representative,
as the date first above written.
THE EXECUTIVE:    XERIUM TECHNOLOGIES, INC.








Harold C. Bevis___________________ (SEAL)    By: /s/ James F. Wilson__________
Harold C. Bevis    Name:     James F. Wilson_________
Title: Chairman of the Board______





17



--------------------------------------------------------------------------------




EXHIBIT A


RELOCATION PACKAGE


The Company will provide the Executive with the Company’s normal relocation
package and, in addition and notwithstanding anything to the contrary in that
package, the Company shall:


1.
Reimburse the Executive for temporary housing and relocation expenses he incurs
for a maximum of four (4) months following the Effective Date. Reimbursement for
such temporary housing and relocation expenses shall include rent, utilities,
airfare, taxes, insurance, and such other expenses as are reasonably
attributable to residence in temporary housing and relocation, up to a maximum
total reimbursement of Five Thousand Dollars and 00/100 ($5,000.00) per month.

2.
Reimburse the Executive for two househunting trips for the Executive and his
family members associated with the relocation.

3.
Pay for shipment of two of the Executive’s automobiles from Illinois to North
Carolina.

4.
Pay for the cost of storage of the Executive’s household goods for up to eight
(8) months and pay for the cost of moving his household goods from storage and
from his temporary housing to his permanent housing.

5.
Assist the Executive with the sale of his personal residence as follows:

a.
The Company shall select a relocation company which shall obtain broker market
analyses (“BMA”) from three brokers providing an expected selling price for the
residence.

b.
The Executive shall list the residence with one of those three brokers.

c.
The residence shall be listed at 105% of the average of the three BMA values.

d.
If the residence has not been sold sixty (60) days after the initial listing,
then on the sixty-first (61st) day after the initial listing, the listing price
shall be reduced to 102% of the BMA and an appraisal process shall begin. The
Executive shall select two appraisers and an alternate appraiser from a list of
appraisers provided to the Executive by the relocation company.

e.
After the appraisers are selected, the two selected appraisers shall provide
appraisals of the residence. If the two appraisal values are reasonably close in
value, those two appraisals shall be averaged to determine the “Buyout Price.”
If the two appraisals are not reasonably close in value, then an appraisal shall
be obtained from the alternate appraiser and that third appraisal shall be
averaged with the closer in value to it of the other two appraisals. The
resulting average shall be the Buyout Price.

f.
If the residence has not sold 120 days after the initial listing, then the
Executive shall have seven (7) days in which to notify the Company in writing
that he wants the Company to buy the residence at the Buyout Price. If he so
notifies the





--------------------------------------------------------------------------------



Company, the Company shall commence proceedings to buy the residence at the
Buyout Price, otherwise the Executive shall continue to market the residence.
If there is any discrepancy between this Exhibit A and the Company’s normal
relocation package, the provisions of this Exhibit A shall govern. The parties
acknowledge that Crown Relocations is not the party handling the relocation.






--------------------------------------------------------------------------------



EXHIBIT B


RELEASE OF CLAIMS
1.    Release of Claims


In consideration of the payments and benefits described in the Employment
Agreement (the “Employment Agreement”) dated as of August [__], 2012, by and
among Harold Bevis (hereinafter “you” or “Executive”) and Xerium Technologies,
Inc. (hereinafter the “Company”), to which you agree that you are not entitled
until and unless you execute this Release of Claims (“Release”) and it becomes
effective in accordance with the terms hereof, you, for and on behalf of
yourself and your heirs, successors and assigns, except as specifically
otherwise provided in the last sentence of this Section 1 and Section 2 of this
Release, hereby waive and release any common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever, both known and
unknown, in law or in equity, which you ever had, now have or may have against
the Company and each of its shareholders, subsidiaries, predecessors,
successors, assigns, directors, officers, partners, members, managers,
employees, trustees (in their official and individual capacities), employee
benefit plans and their administrators and fiduciaries (in their official and
individual capacities), representatives or agents, and each of their affiliates,
successors and assigns, (collectively, the “Releasees”) by reason of acts or
omissions which have occurred on or prior to the date that you sign this
Release, on account of, arising out of or in connection with your employment
and/or the termination thereof, or the provision of any services to the
Releasees, or any term or condition of that employment or service, arising under
federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the Older Workers Benefit Protection Act,
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and any other Federal,
state and local laws relating to discrimination on the basis of age, sex or
other protected class, all claims under Federal, state or local laws for express
or implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs. You further agree that this Release may be pleaded as a full defense to
any action, suit, arbitration or other proceeding covered by the terms hereof
which is or may be initiated, prosecuted or maintained by you, your descendants,
dependents, heirs, executors, administrators or permitted assigns. By signing
this Release, you acknowledge that you intend to waive and release any rights
known or unknown that you may have against the Releasees under these and any
other laws by reason of acts or omissions which have occurred on or prior to the
date that you sign this Release, on account of, arising out of or in connection
with your employment and/or the termination thereof, or the provision of any
services to the Releasees, or any term or condition of that employment or
service; provided, that you do not waive or release claims with respect to (a)
rights that cannot be so released as a matter of applicable law, (b) breach of
the terms, provisions or covenants of this Release or the payments and benefits
provided to you and your family members pursuant to Section 6 of the Employment
Agreement, (c) accrued vested benefits under employee benefit plans of the
Company and its subsidiaries subject to the terms and conditions of such plans
and applicable law, (d) any rights you may have solely in connection with your
capacity as a stockholder of the Company (without regard to your employment or
termination of employment with the Company), (e) any claim arising under the
terms of the Employment Agreement after the effective date of this release, and
(f) any claims subject to (A) indemnification by the Company under any current
article, section or provision of the Company’s Certificate of Incorporation or




--------------------------------------------------------------------------------



Bylaws related to liability and/or indemnification of officers and directors of
the Company or under any former article, section or provision of any of the
foregoing which remain in force, or (B) coverage under any of the Company’s
director and officer insurance policies (collectively, the “Unreleased Claims”).


2.    Proceedings


You acknowledge that you have not filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”). You represent
that you are not aware of any basis on which such a Proceeding could reasonably
be instituted. Except with respect to Unreleased Claims, you (i) acknowledge
that you will not initiate or cause to be initiated any Proceeding and will not
participate in any Proceeding related to any claims released by you under
Section 1 of this Release, in each case, except as required by law; and (ii)
waive any right you may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding related to any claims
released by you under Section 1 of this Release, including any Proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”). Further, you
understand that, by executing this Release, you will be limiting the
availability of certain remedies that you may have against the Company and
limiting also your ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in Section 1 of this Release shall prevent
you from (i) initiating or causing to be initiated any complaint, charge, claim
or proceeding against the Company before any local, state or federal agency,
court or other body challenging the validity of the waiver of claims under the
ADEA contained in Section 1 of this Release (but no other portion of such
waiver); (ii) initiating or participating in an investigation or proceeding
conducted by the EEOC or any other Federal, State or Local governmental or
quasi-governmental entity; or (iii) filing any claim for unemployment benefits.


3.    Time to Consider


You acknowledge that you have been advised that you have twenty-one (21) days
from the date of receipt of this Release to consider all the provisions of this
Release. You acknowledge that you were provided with this Release in connection
with the negotiation of your employment agreement with the Company in August of
2012. You further acknowledge that you may not execute this Release prior to the
date your employment with the Company terminates. YOU FURTHER ACKNOWLEDGE THAT
YOU HAVE READ THIS RELEASE CAREFULLY, YOU HAVE BEEN ADVISED BY THE COMPANY TO
CONSULT AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, AND YOU FULLY UNDERSTAND
THAT BY SIGNING BELOW YOU ARE GIVING UP CERTAIN RIGHTS WHICH YOU MAY HAVE TO SUE
OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES. YOU ACKNOWLEDGE THAT YOU HAVE
NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT,
AND YOU AGREE TO ALL OF ITS TERMS VOLUNTARILY.
    
4.    Revocation
    
You hereby acknowledge and understand that you shall have seven (7) days from
the date of execution of this Release to revoke your execution of this Release
and that neither the Company nor any other person is obligated to provide any
benefits to you pursuant to this Release until eight (8) days have passed since
your signing of this Release without your having revoked this Release.




--------------------------------------------------------------------------------



If you revoke this Release, you will be deemed not to have accepted the terms of
this Release, and no action will be required of the Company under any section of
this Release.


5.    No Admission


This Release does not constitute an admission of liability or wrongdoing of any
kind by the Executive or the Company.
6.    General Provisions
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
7.    Governing Law


The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of North Carolina without giving
effect to conflict of laws principles.


IN WITNESS WHEREOF, you have hereunto set your hand as of the day and year set
forth opposite your signature below.






________________________        __________________________
Date:                        Harold C. Bevis




